DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Osborne on March 7, 2022.

The application has been amended as follows: 

Claim 16: A method, comprising:
receiving, in a receiver, energy from a time-varying magnetic field, wherein the receiver comprises a planar suspension and a magnet attached to a magnet platform comprising at least two connection points to a frame surrounding the planar suspension, wherein the magnet extends beyond a perimeter of the magnet platform and is elevated over the planar suspension; and
                          converting the energy from the time-varying magnetic field to electrical energy in the receiver, wherein a shape of the planar suspension causes oscillation of the magnet to generate the electrical energy in the receiver.

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art does not teach or suggest a wireless power receiver comprising, inter alia, a magnet that extends beyond a perimeter of the magnet platform and over the planar suspension.
The prior art teaches a magnet platform suspended by a planar suspension connected to frame at at least two points.  This is shown in Arnold (US 2013/0241309) in figure 6B and in Pohl (US 2016/0261233) at figure 18.  In addressing Arnold, the Applicants state that its cantilever (fig 3) can’t be mapped to the magnet platform.  The Applicants’ remarks, however, do not address the Arnold springs of figure 6B.  The pending claims distinguish over Arnold and Pohl by its recitation of a spacer and the extended magnet.  A spacer, however, appears to be obvious – the skilled artisan would have understood the need to add a type of adhesive to physically secure the magnet to its platform.  This obvious adhesive could be interpreted as a “spacer”, which is not clearly defined in the claims or specification.  Its only function is to take up space (an adhesive would do this).  
The prior art does not teach or suggest that the magnet extends beyond the platform so that it hangs over the planar suspension.  Claims 2-7 are allowable as they depend from claim 1.

Regarding claim 16, the amended claim is allowable for the same reasons as claim 1.  Claim 16 recites method steps carried out on structural elements that are allowable, as indicated above.  Claims 17-20 are allowable as they depend from claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ADI AMRANY/Primary Examiner, Art Unit 2836